DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species I (claims 2, 3, 11, 12, 19 and 20, claims 1, 8 and 10 generic) in the reply filed on February 11, 2022 is acknowledged.  The traversal is on the ground(s) that the pending claims do not represent a serious search burden.  This is not found persuasive as exhibited in the patent database search documents included with this office action topping out at 206 pages just for the generic claims and elected species. 
The requirement is still deemed proper and is therefore made FINAL. 
Correction: Applicant identified claims 1, 8 and 10 as generic. Generic claims are 1, 10 and 18 as indicated in the Requirement for Restriction/Election mailed January 13, 2022. Claim 8 was identified with species V.
Should independent claims become allowable, non-elected claims will be rejoined and amended if necessary. 
All elected pending claims 1-3, 9-12 and 18-20 were examined in this non-final office action. Claims 4-8 and 13-17 are non-elected and are withdrawn from examination.
Applicant’s patent counsel is welcome to schedule a telephonic interview for further discussion. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12 and 18-20 are rejected under 35 USC 103 as being unpatentable over Forsyth et al., US 2015/0310135 “Forsyth,” in view of Pearson et al., US 11,069,145 “Pearson.”
In Forsyth see at least:
(underlined art text is for emphasis and reading convenience)
Regarding claim 1: A mixed reality simulation method comprising:
[Forsyth: 0028] By way of introduction, the present disclosure relates to a system and method for, using Structure-from-Motion (SfM) techniques, projecting a building information model (BIM) into images from photographs taken of a construction site, to register the images and thus generate a 3D point cloud model. When the BIM is combined with scheduling constraints and an overlaid version of the BIM, the disclosed system and methods may generate 4D visualizations and progress monitoring. 
receiving, by a processor of an augmented reality hardware device from a user, permission to generate product simulations for a targeted product requested by said user;
[Forsyth: 0048] In performing the method of FIG. 2, the system takes advantage of a small amount of user input to register the photo images 106 with the underlying 3D architectural/construction model (the BIM). A user 108 need only specify (through image annotations) a few correspondences between an anchor image (taken from the anchor camera 102) and the underlying 3D model as illustrated in FIG. 4A, allowing the device 110 to register the model with the anchor image, using calibration information from the anchor camera (FIG. 4B). 
[Forsyth: 0052] With continued reference to Algorithm 1 (FIG. 3), to begin the registration process, a user chooses one image from the collection (obtained from what is referred to herein as the anchor camera 102) …
Rejection is based upon the teachings applied to claim 1 by Forsyth and further upon the combination of Forsyth-Pearson.
Additionally in Forsyth see at least:
[Forsyth: 0004] Current systems exist for registering large numbers of unordered ground photos, time-lapse videos, and aerial imagery with 3D architectural models, all of which have received tremendous interest in the civil engineering, computer graphics, and computer vision communities. Some progress has been made with a semi-automated system for registering 3D architectural and construction models with time-lapsed videos, and in using radio-frequency based location tracking or fiduciary trackers for augmented reality visualization of 3D computer-automated design (CAD) models.
[Forsyth: 0050] The availability of inexpensive and high-resolution mobile devices equipped with cameras, in addition to the Internet has enabled contractors, architects, and owners the ability to capture and share hundreds of photos on their construction sites on a daily basis. These site images are plagued with problems that can be difficult for existing SfM techniques, such as large baselines, moving objects (workers, equipment, etc.), and the constantly changing geometry/appearance of a construction site. To overcome these issues, the processing device 110 may execute a user-assisted SfM pipeline in which a user provides an accurate initial camera pose estimate (through mesh-image correspondences) which drives the remainder of the registration process.
Although Forsyth’s future visualization noted below overlays the BIM data with images of a real life construction site, Forsyth does not expressly mention the mobile device equipped with a camera captures the input images is an augmented reality device. Pearson on the other hand would have taught Forsyth techniques implementing augmented reality for interacting with building models.
In Pearson see at least:
(Pearson: 2: col. 1, lines 22-35)  Augmented reality (AR) systems, such as the Microsoft HoloLens™, have been gaining in popularity with recent advancements in technology. Augmented reality describes technology that delivers an interactive experience of a real-world environment, where the objects that reside in the real-world are enhanced by computer-generated perceptual information. The computer-generated perceptual information can be seamlessly overlaid and interwoven with the physical world, such that it is perceived as an immersive aspect of the real-world environment. In other words, components of the digital world can be blended into a person's perception of the real world in a way that they are perceived as natural parts of an environment (e.g., altering a user's perception of the real-world environment).
(Pearson: 3: col. 1, lines 39-48)  Described herein are systems and methods for the generation and interactive display of 3D building models, for the determination and simulation of risk associated with the underlying buildings, for the prediction of changes to the underlying buildings associated with the risk, for the generation and display of updated 3D building models factoring in the risk or predicted changes, and for the collection and display of relevant contextual information associated with the underlying building while presenting a 3D building model.
(Pearson: 7: col. 4, lines 7-15) Augmented reality is often used to enhance natural environments or situations and offer perceptually enriched experiences (e.g., enhancing the perception of reality), while also presenting information about the surrounding real world and its objects (e.g., overlaid on the real world) to the user in a manner that can be interacted with and digitally manipulated. For example, for a building of interest, AR applications can be used to show a virtualized view of a building's structures and systems super-imposed on a real-life view.
(Pearson: 21: col. 6, line 66-col. 7, line 6) … As another example, the AR modeling system 100 could receive videos, images, and/or mapping data captured by a drone (or other manned or unmanned aerial vehicle) or a portable device (e.g., a camera, a mobile phone, etc.) for the exterior and interior of a building and the model generation engine 102 may be configured to generate a 3D model 124 of the building using that information.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Pearson, which implement an augmented reality application that shows a virtualized view of a building's structures and systems super-imposed on a real-life view using a mobile device, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Pearson to the teachings of Forsyth would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
retrieving, by said processor in response to said receiving said permission, current data describing a current version of said targeted product;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Forsyth-Pearson.
In Forsyth-Pearson see at least:
[Forsyth: 0046] … The method includes receipt and storing of a construction (architectural model or BIM such as already discussed) of a construction site (210) and the input of image(s) of the construction site (220). The method may then register a new image of the site, whether the image was taken on the same or a prior date (230). … Please note: Current version is the image taken and input on same date.
retrieving, by said processor in response to said receiving said permission, historical data describing multiple previous versions of said targeted product;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Forsyth-Pearson.
In Forsyth-Pearson see at least:
[Forsyth: 0106] … revealing past image data. Please note: See Fig. 8 for past image data, e.g. -3 weeks, -1 month.
generating, by said processor based on said current data and said historical data, predicted conditions for said targeted product;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Forsyth-Pearson.
In Forsyth-Pearson see at least:
[0104] Once a selection is made in the image, the user can perform several functions:
[0105] 4D Navigation:
[0106] Slicing forward or backward in time, revealing past image data or future renderings of the 3D point cloud model (in only the selected region) as illustrated in FIG. 15.
generating, by said processor based on said predicted conditions for said targeted product, multiple virtual images of said targeted product, wherein said multiple virtual images represent an augmented reality based series of images that predict a progression of physical change over time of said targeted product resulting from exposure to environmental conditions; and
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Forsyth-Pearson.
In Forsyth-Pearson see at least:
[Forsyth: 0046] FIG. 2 is a flow chart illustrating a general flow of the disclosed methods for modeling and visualization of a construction site. FIG. 3 is a flow chart of Algorithm 1, used for projecting the BIM to images of the construction site, to create a 3D point cloud model useable for tracking construction progression and generating visualizations. Please note: The construction site qualifies as a targeted product that physically changes over time due to environmental conditions, i.e. addition of construction material. 
[Forsyth: 0116] The “4D navigation” allows navigating the 4D visualization of the construction over time, including to v[[f]]iew progress at a certain time in the past or to view how the construction site should look into the future. Please note: As illustrated in Fig. 8, +3 weeks and +1month represent multiple images of projected progression. 
presenting, by said processor to said user via a virtual user interface of said augmented reality hardware device, said multiple virtual images of said targeted product.
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Forsyth-Pearson.
In Forsyth-Pearson see at least:
[Forsyth: 0028] By way of introduction, the present disclosure relates to a system and method for, using Structure-from-Motion (SfM) techniques, projecting a building information model (BIM) into images from photographs taken of a construction site, to register the images and thus generate a 3D point cloud model. When the BIM is combined with scheduling constraints and an overlaid version of the BIM, the disclosed system and methods may generate 4D visualizations and progress monitoring. Please note: Selecting +3 weeks, then +6 weeks would provide a series of images projecting progression due to physical change.
Regarding claims 10 and 18: Rejections are based upon the teachings and rationale applied to claim 1 which implements claimed methods utilizing system processors and memory, Forsyth: see at least Fig. 1 and Fig. 20.
Regarding claims 2, 11 and 19:  Rejections are based upon the teachings and rationale applied to claims 10 and 18.
Regarding claims 3, 12 and 20:  Rejections are based upon the teachings and rationale applied to claims 10 and 18. Please note: Future visualization reveal specified components.
Regarding claim 9: Rejection is based upon the teachings and rationale applied to claim 1 which implements a support service, Forsyth: see at least Fig. 1 (110, 140, 144, 148 and 152). 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Billinghurst et al., (PTO-892 Item U) “A survey of Augmented Reality,” discloses: a compilation of articles pertaining to augmented reality.
Ingemar et al., PTO-892 Item V) “Combining augmented reality and simulation-based optimization for decision support in manufacturing,” discloses: Although the idea of using Augmented Reality and simulation within manufacturing is not a new one, the improvement of hardware enhances the emergence of new areas. For manufacturing organizations, simulation is an important tool used to analyze and understand their manufacturing systems; however, simulation models can be complex. Nonetheless, using Augmented Reality to display the simulation results and analysis can increase the understanding of the model and the modeled system. This paper introduces a decision support system, IDSS-AR, which uses simulation and Augmented Reality to show a simulation model in 3D. The decision support system uses Microsoft HoloLens, which is a head-worn hardware for Augmented Reality. A prototype of IDSS-AR has been evaluated with a simulation model depicting a real manufacturing system on which a bottleneck detection method has been applied. The bottleneck information is shown on the simulation model, increasing the possibility of realizing interactions between the bottlenecks.
US 2014/0122045 (Mewes et al.) “Pavement Condition Analysis from Modeling Impact of Traffic Characteristics, Weather Data and Road Conditions on Segments of a Transportation Network Infrastructure,” discloses: [0005] Further, there is no existing system or method that incorporates all of traffic, weather, and known road conditions, either real-time or forecasted, to augment the simulation of a pavement's behavior so as to generate a more realistic representation of what current conditions look like and what future conditions will be. There is likewise no existing system or method for generating sophisticated output content for use by motorists, for communication to vehicles for automatic setting adjustments, for private and public entities, or for media consumption in response to such a pavement and road condition model, such as for example visualized representations in the form of cross-sectional time-series animations of pavement conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 26, 2022